Per Curiam.
The only question involved in this case is the validity of a decree made for the delinquent taxes of 1893. The time fixed for the hearing of the petition of the auditor general was Monday, November 11, 1895. The court remained in session each day successively, up to and including Saturday, November 16th, at which time the decree was taken. Neither of the respondents appeared or objected to the entry of the decree. They now insist the decree was taken one day too soon. We think the recent cases of Gates v. Johnson, 121 Mich. 663 (80 N. W. 709), and Brown v. Mining Co., 123 Mich. 117 (81 N. W. 969), are controlling against the claim of respondents.
The decree of the court below is affirmed.